 


110 HR 2984 IH: Home Energy Assistance Targeted for Seniors Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2984 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Low-Income Home Energy Assistance Act of 1981 to extend energy assistance to households headed by certain senior citizens. 
 
 
1.Short titleThis Act may be cited as the Home Energy Assistance Targeted for Seniors Act. 
2.AmendmentsThe Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) is amended— 
(1)in the heading of title XXVI, by inserting AND SENIOR after LOW-INCOME; 
(2)in section 2601, by inserting and Senior after Low-Income; 
(3)in section 2603— 
(A)by redesignating paragraphs (7) through (11) as paragraphs (8) through (12), respectively; and 
(B)by inserting after paragraph (6) the following new paragraph: 
 
(7)The term low-income household includes a household described in section 2605(b)(2)(C).; 
(4)in section 2604(d)(2), by striking (A) and (B) both places it appears and inserting (A), (B), and (C); 
(5)in section 2605(b)— 
(A)in paragraph (2)— 
(i)by striking or at the end of subparagraph (A); 
(ii)by inserting or at the end of subparagraph (B); and 
(iii)by adding at the end the following new subparagraph: 
 
(C)households with incomes which do not exceed an amount equal to the State median income, with at least 50 percent of the household income attributable to persons who are at least 65 years old;; 
(B)in paragraph (5), by striking clauses (2)(A) and (2)(B) and inserting subparagraphs (A), (B), and (C) of paragraph (2); and 
(C)in paragraph (8), by striking clause (2)(B) and inserting subparagraphs (B) or (C) of paragraph (2); 
(6)in section 2607A(b), by inserting and senior after to the low-income; and 
(7)in section 2607B(a)— 
(A)in paragraph (1), by inserting and senior after low-income; and 
(B)in paragraph (3), by striking families and inserting households. 
3.Conforming referencesAny reference in Federal law or regulations to the Low-Income Home Energy Assistance Act of 1981 or to the Low-Income Home Energy Assistance program shall be deemed to be a reference to the Low-Income and Senior Home Energy Assistance Act of 1981 or to the Low-Income and Senior Home Energy Assistance program, as appropriate. 
 
